                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY MARCH, et al., on behalf of                :
themselves and all others similarly situated,   :
                      Plaintiffs,               :
                                                :
           v.                                   :   Civ. No. 18-2774
                                                :
SUNOCO PIPELINE L.P., et al.,                   :
               Defendants.                      :

                                           ORDER

       AND NOW, this 5th day of November, 2018, it is hereby ORDERED that Defendants’

Motion to Dismiss and Motion to Strike (Doc. No. 14) is DENIED as moot.



                                                       AND IT IS SO ORDERED.

                                                       /s/ Paul S. Diamond
                                                       _________________________
                                                       Paul S. Diamond, J.
